We have examined the instrument of writing, said by the plaintiff to be a mortgage, and upon its face we cannot hold it to be a mortgage. We have examined all the testimony offered, and that does not make it such. The deposition of the subscribing witness states that the parties intended nothing more than what appears on the face of the instrument. According to him, therefore, there was neither fraud nor mistake in the drawing of the deed. On a view of all the other testimony, we find nothing to show (306) that the transaction was a loan of money by the defendant and a pledge of the slaves by the plaintiff to secure the repayment of the money. The condition appears to have been inserted only for the benefit of the defendant, if he should not be satisfied with his purchase, on seeing the slaves, or if the negro woman should be unwilling to live with him. In either of the two events, the plaintiff agreed to repurchase the slaves at the same price, in money, or to convey another negro girl in exchange. The defendant has never complained of his purchase, and we think the plaintiff has no right to complain, as the instrument is not, in our opinion, a mortgage.
The bill must be
PER CURIAM.                              Dismissed with costs.